DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 1/17/2022 is acknowledged.
Regarding the election of species requirement, applicant has elected the following: 1) the non-sequencing entity (or spacer) being poly(ethylene glycol), wherein the non-sequencing entity (or spacer) includes a linker and a fluorescence resonance energy transfer (FRET) donor bound to the linker, wherein the FRET donor is a donor dye to FRET with a green-emitting dye; 2) the terminal functional group being an alkyne.  Because applicant did not distinctly and specifically point out the supposed errors in the election of species portion of the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-24 are pending in the application.  Claims 3, 6-7, 14-15 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-2, 4-5, 8-13 and 16-18 are currently under examination.
Claim Objections
4.	Claim 11 is objected to because of the following informalities: structural Formula (I) recited in the claim is partially illegible (e.g., RA, R1, R5, p, n, and m on the structural formula are blurry and hardly identifiable).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-2, 4-5, 10, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2009/0118128 A1).
Regarding claim 1
Liu et al. teach an array comprising: a support (e.g., flowcell) including a plurality of discrete wells (e.g., channels); a gel material (e.g., polyacrylamide hydrogel) positioned in each of the discrete wells; a sequencing primer grafted to the gel material; and a non-sequencing entity (e.g., non-functional oligonucleotide remnant(s) of the bridge amplification used to generate the array as shown in Figure 1, polyT spacer as described in paragraph [0056], or polyethylene glycol (PEG) linker as described in paragraphs [0134]-[0135]) grafted to the gel material; each of the sequencing primer and the non-sequencing entity being in its as-grafted form (see the whole document, particularly claim 1; Figure 1; paragraphs [0056], [0134]-[0135] and [0163]; Examples 1-5).
Regarding claim 2
The array according to Liu et al., wherein the non-sequencing entity is selected from the group consisting of a dendrimer, polydextran, methacryloyloxyethyl phosphorylcholine, poly(ethylene glycol) (e.g., polyethylene glycol (PEG) linker as described in paragraphs [0134]-[0135]), poly(ethylene imine), poly-L-lysine, propargyl methacrylate, poly(methyl methacrylate), poly(N-isopropylacrylamide), poly(ethylene glycol) acrylate, poly(propylene imine), poly(vinyl alcohol), poly(2-ethyl-2-oxazoline), polyacrylic acid, poly(trolox ester), a peptide, and a non-functional primer (e.g., non-functional oligonucleotide remnant(s) of the bridge amplification used to generate the array as shown in Figure 1).
Regarding claim 4
The array according to Liu et al., wherein the non-sequencing entity is poly(ethylene glycol) having a molecular weight ranging from about 0.5 KDa to about 10 KDa (see paragraph [0134]. When m is 50, the polyethylene glycol (PEG) linker of (CH2-CH2-O)m has a molecular weight of 2.2 KDa; when m is 100, the polyethylene glycol (PEG) linker of (CH2-CH2-O)m has a molecular weight of 4.4 KDa.).
Regarding claim 5
The array according to Liu et al., wherein the non-sequencing entity is grafted to the gel material through a terminal functional group selected from the group consisting of an alkyne (see paragraph [0135]), a norbornyl, a copper free click moiety, and a thiol.
Regarding claim 10

Regarding claim 12
Liu et al. teach an array comprising: a support (e.g., flowcell) including a plurality of discrete wells (e.g., channels); a gel material (e.g., polyacrylamide hydrogel) positioned in each of the discrete wells; a sequencing primer grafted to the gel material; and a spacer (e.g., polyethylene glycol (PEG) linker/spacer as described in paragraphs [0134]-[0135]) grafted to the gel material, wherein the spacer is poly(ethylene glycol) (i.e., polyethylene glycol (PEG)) (see the whole document, particularly claim 1; Figure 1; paragraphs [0056], [0134]-[0135] and [0163]; Examples 1-5).
Regarding claim 17
The array according to Liu et al., wherein a molar ratio of the spacer (e.g., polyT spacer or polyethylene glycol (PEG) linker) to the sequencing primer ranges from about 0.25:1 to about 5:1 (e.g., about 1:1. See paragraphs [0128]-[0135]; Examples 1-2).
Regarding claim 18
The array according to Liu et al., wherein the spacer is grafted to the gel material through a terminal functional group selected from the group consisting of an alkyne (see paragraph [0135]), a norbornyl, a copper free click moiety, and a thiol.
 
8.	Claims 1-2, 5, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2013/0116153 A1).
Regarding claim 1

Regarding claim 2
The array according to Bowen et al., wherein the non-sequencing entity is selected from the group consisting of a dendrimer, polydextran, methacryloyloxyethyl phosphorylcholine, poly(ethylene glycol) (e.g., polyethylene glycol applied to the interstitial spaces between the pads “68”. See paragraph [0096]), poly(ethylene imine), poly-L-lysine, propargyl methacrylate, poly(methyl methacrylate), poly(N-isopropylacrylamide), poly(ethylene glycol) acrylate, poly(propylene imine), poly(vinyl alcohol), poly(2-ethyl-2-oxazoline), polyacrylic acid, poly(trolox ester), a peptide, and a non-functional primer.
Regarding claim 5
The array according to Bowen et al., wherein the non-sequencing entity is grafted to the gel material through a terminal functional group selected from the group consisting of an alkyne (see paragraphs [0092]-[0093]), a norbornyl, a copper free click moiety, and a thiol.
Regarding claim 11
1 is H; RA is azido; R5 is H; p = 5; n is an integer in the range of 1 to 10,000; and m is an integer in the range of 1 to 10,000 (see paragraph [0090]).
Regarding claim 12
Bowen et al. teach an array comprising: a support including a plurality of discrete wells; a gel material (e.g., gel material such as PAZAM polymer) positioned in each of the discrete wells; a sequencing primer (e.g., nucleic acid molecule which can be used as sequencing primer) grafted to the gel material; and a spacer (e.g., passivation material, such as polyethylene glycol, applied to the interstitial spaces between the pads “68”) grafted to the gel material, wherein the spacer is poly(ethylene glycol) (i.e., polyethylene glycol) (see the whole document, particularly paragraphs [0006]-[0008], [0083], [0090], [0094] and [0096]; Figure 23).
Regarding claim 18
The array according to Bowen et al., wherein the spacer is grafted to the gel material through a terminal functional group selected from the group consisting of an alkyne (see paragraphs [0092]-[0093]), a norbornyl, a copper free click moiety, and a thiol.
Allowable Subject Matter
9.	Claims 8-9, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639